DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 3/1/2021, has been entered.  The previous prior art rejection has been used to address the claim amendments.  Applicant’s arguments are addressed below. 
The amendments and remarks, filed on 3/1/2021, has been entered.  The claim amendments overcome the previous 112(f) claim interpretation of claims 5 and 6, and the 112(b) rejection of claim 18.

Claim Status
Claims 1-20 are pending with claims 1-18 is being examined and claims 19-20 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 6 recites the limitation "the memory" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 7 recites the limitation "the memory" in line 8.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 18 recites the limitation “cause a display unit to display the measurement item for which a number of positive cells is greatest or a percentage of positive cells is highest” in lines 3-5.  What is the number of positive cells compared to?  Are there multiple cell populations for each measurement item?  Are the positive cells compared to the negative cells?  What is the number of positive cells greater then?  It is unclear as to what the number of positive cells is compared to, thus the limitation is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by al (US 20110282870 A1; hereinafter “Herzenberg”; previously presented).
Regarding claim 1, Herzenberg teaches a sample analyzer (Herzenberg; para [322]; multiparameter reagent combination selector and automated fluorescence compensator system 100) comprising: 
a measurement unit (Herzenberg; para [18, 23, 61, 101]; flow cytometry) configured to apply light to a measurement specimen (Herzenberg; para [3,23]) containing a plurality of kinds of target substances (para [3, 23, 64]; plurality of cells), each label with fluorescence (Herzenberg; para [22, 23, 120]; fluorophore-labeled antibody), and to detect a plurality of kinds of fluorescence (Herzenberg; para [14, 64, 105, 113]) having different wavelengths (Herzenberg; para [21, 105]; light source such as lamps (mercury, xenon); high power water-cooled lasers (argon, krypton, dye laser); low power air-cooled lasers (argon (488 nm), red-HeNe (633 nm), green-HeNe, HeCd (UV)); or diode lasers); 
memory storing instructions executable to analyze the plurality of target substances (Herzenberg; para [254]; memory for storing and executing program code, data and software, and may be provided with an operating system that allows the execution of software applications in order to manipulate data); and
a processing unit (Herzenberg; para [328]; Fig. 18; processing unit 115) configured to execute the instructions: 
analyze the plurality of kinds of target substances based on a detection result from the 
measurement unit (Herzenberg; para. [39, 352]; analyzed in parallel with the experimental samples stained with multiple fluorophores), and information on a color fluorescence, 
wherein the color of fluorescence is a variable that corresponds to each of the plurality of kinds 
of target substances (Herzenberg; para. [67, 143]; Enter markers to be detected by a stain set and/or select reagents to include in a stain set: the user can interactively enter or choose the reagents to be included in at least one stain set). 

Regarding claim 2, Herzenberg teaches the sample analyzer according to claim 1, wherein the processor is further configured to (Herzenberg; para [328]; Fig. 18; processing unit 115): 
cause a display unit (Herzenberg; para. [327]; Fig. 18; display 174) to display an input screen for receiving input of the information (Herzenberg; para. [327]; Fig. 18; I/O devices 154 may in include input devices….touch screen 174) on the color of fluorescence such that the information on the color of the fluorescence corresponds to the target substance (Herzenberg; para. [143]; Enter markers to be detected by a stain set and/or select reagents to include in a stain set: the user can interactively enter or choose the reagents to be included in at least one stain set).
Regarding claim 3, Herzenberg teaches the sample analyzer according to claim 2, wherein the input screen (Herzenberg; para. [327]; Fig. 18; I/O devices 154 may in include input devices….touch screen 174) comprises a plurality of sets each including an item for the target substance and an item for inputting the information on the color of the fluorescence (Herzenberg; para [62]). 
Regarding claim 4, Herzenberg teaches the sample analyzer according to claim 2, wherein 
the target substance is related to a measurement item (Herzenberg; para [62]; stain set is ranked based on the subject and sample information), 
the processor receives input of the measurement item (Herzenberg; para [275]; Requiring as input (a) a sample of unstained cells or of reagent capture particles, and (b) a set of cell or particle samples labeled singly with each of the fluorochromes in use), and 

Regarding claim 5, Herzenberg teaches the sample analyzer of claim 1, wherein the processor further configured to: 
receive input of the information on the color of the fluorescence (Herzenberg; para [65]; selecting an optimal multimarker reagent combination for the identification and quantification of at least one molecule in or on at least one cell with or without reference to at least one property of at least one instrument-measurable atom, molecule, and molecular complex), based on identification information (Herzenberg; para [62]; a user to enter descriptive information about an experiment). 
Regarding claim 6, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to: 
receive input of the information on the color of the fluorescence which corresponds to the target substance (Herzenberg; para [65]; selecting an optimal multimarker reagent combination for the identification and quantification of at least one molecule in or on at least one cell with or without reference to at least one property of at least one instrument-measurable atom, molecule, and molecular complex) by reading, from the memory (Herzenberg; para [64]; provides a computer-readable storage medium tangibly storing thereon computer program instructions capable of being executed by a computer processor), the information, on the color of the fluorescence, which corresponds to the identification information (Herzenberg; para [64]; computer program instructions defining… one or more markers in a plurality of markers expected to be detected on or in each of a plurality of cells). 
Regarding claim 7, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to: 

Regarding claim 8, Herzenberg teaches the sample analyzer of claim 1, wherein 
the information on the color of the fluorescence represents at least one of a color name of the fluorescence, a wavelength of the fluorescence, a kind of fluorescence labeling, and a kind of a reagent based on the fluorescence labeling (Herzenberg; para [62, 105]; the amount and wavelength of the emitted energy depend on both the dye and the chemical environment). 
Regarding claim 9, Herzenberg teaches the sample analyzer of claim 1, wherein the measurement unit (Herzenberg; para [66]; used for flow cytometry) further comprises: 
a flow cell that allows the measurement specimen containing the plurality of kinds of target substances to flow therethrough (Herzenberg; para [21, 101]; flow cell where a liquid stream carries and aligns the cell);
a light source that applies light to the measurement specimen that flows through the flow cell (Herzenberg; para [21, 186]; illumination source); and 

Regarding claim 10, Herzenberg teaches the sample analyzer of claim 9, wherein the processor is further configured to: 
cause a display unit to display the fluorescence image (Herzenberg; para [24, 275]; one or more images displaying on a display of a computer device).  
Regarding claim 11, Herzenberg teaches the sample analyzer of claim 10, wherein the processor is configured to: 
combine a plurality of the fluorescence images, based on the one cell, and cause the display unit to display an obtained composite image (Herzenberg; para [275]; Fig. 47; one or more images 4702 is displayed in a “stack” on the display device). 
Regarding claim 12, Herzenberg teaches the sample analyzer of claim 9, wherein the processor is further configured to:
determine whether each cell is positive or negative for a measurement item related to the target substance, based on the information on the color of the fluorescence and the fluorescence image (Herzenberg; para [53, 96]; the user to apply gates to data on single stained control samples and to select cell populations that are positive and negative for each single dye to be used in multi-color staining…cell surface marker may be used for positive or negative selection from a cell population).
Regarding claim 13, Herzenberg teaches the sample analyzer of claim 12, wherein the processor is further configured to:
extracts a fluorescence region based on the target substance, from the fluorescence image of the target substance related to the measurement item, and determines whether a result is positive or 
Regarding claim 14, Herzenberg teaches the sample analyzer of claim 13, wherein the processor is further configured to:
determines whether a result is positive or negative for the measurement item by comparing a location pattern in the extracted fluorescence region and a predetermined pattern (Herzenberg; para [53, 116]; the user to apply gates to data on single stained control samples and to select cell populations that are positive and negative for each single dye to be used in multi-color staining The software then computes the median (or mean) fluorescence for each population. The differences between the corresponding positive-negative population pairs in each data dimension are used to evaluate the elements of the spectral overlap matrix, and the compensation then can be applied to any cell sample stained with the appropriate dyes).
Regarding claim 15, Herzenberg teaches the sample analyzer of claim 12, wherein the processor is further configured to: 
cause a display unit to display a positive or a negative determination result for each cell (Herzenberg; para [62, 348]; Fig. 9).
Regarding claim 16, Herzenberg teaches the sample analyzer of claim 15, wherein the processor is further configured to: 
cause the display unit to display at least one of the number of positive cells, a percentage of positive cells, the number of negative cells, and a percentage of negative cells, based on the positive or the negative determination result for each cell (Herzenberg; para. [53, 349]; Fig. 9).
Regarding claim 17, Herzenberg teaches the sample analyzer of claim 1, wherein the processor is further configured to:
analyze each cell for a plurality of the measurement items, based on the information on the colors of the fluorescences and a detection result, wherein the target substance is associated with a measurement item (Herzenberg; para [64, 319]; measuring the fluorescence of a set of cells or particle samples labeled singly with each fluorochrome of a plurality of fluorochromes, wherein each fluorochrome of the plurality of fluorochromes is assigned a primary detector of a flow cytometer, wherein fluorescence data is obtained from each assigned primary detector of each fluorochrome of the plurality of fluorochromes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Herzenberg in view of Kapinsky (US 20160025621 A1; hereinafter “Kapinsky”). 
Regarding claim 18, Herzenberg teaches the sample analyzer of claim 17, with the processor.
Herzenberg does not teach the processor is further configured to cause a display unit to display the measurement item for which a number of positive cells is greatest or a percentage of positive cells is highest.
However, Kapinsky teaches an analogous art of flow cytometry (Kapinsky; Abstract) comprising a processor (Kapinsky; para [235]; processor which can be a non-transitory computer-readable media) configured to cause a display unit to display the measurement item for which a number of positive cells is greatest or a percentage of positive cells is highest (Kapinsky; para [77]; Event data can be visually depicted in a variety of ways… short peak on the left side of the graph may represent a small group of cells having a dim fluorescence, events within a negative population, and high peak on the right side of the graph may represent a large group of cells having a bright fluorescence, events within a positive population).  It would have been obvious to one of ordinary skill in the art to have modified the . 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed on 3/1/2021, with respect to the rejection of independent claim 1 under U.S.C. 102(a)(10 have been fully considered and are persuasive.  The persuasive arguments are addressed below.
In the arguments presented on pages 9-10 of the Applicant’s response, Applicant argues that Herzenberg does not teach “the color of fluorescence is a variable that corresponds to each of the plurality of target substances”.  Examiner respectfully disagrees.  Herzenberg para [320] does not teach the recited claim limitation, but Herzenberg teaches markers to be detected by a stain set and/or select reagents to include in a stain set: the user can interactively enter or choose the reagents to be included in at least one stain set (Herzenberg; para [67, 143]).  The examiner indicates that the markers are chosen to corresponds to a stain sets (plurality of target substances), thus the limitation is met.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798